Case 21-52552-wlh   Doc 27    Filed 05/27/21 Entered 05/27/21 15:52:08   Desc Main
                             Document      Page 1 of 14
Case 21-52552-wlh   Doc 27    Filed 05/27/21 Entered 05/27/21 15:52:08   Desc Main
                             Document      Page 2 of 14
Case 21-52552-wlh   Doc 27    Filed 05/27/21 Entered 05/27/21 15:52:08   Desc Main
                             Document      Page 3 of 14
Case 21-52552-wlh   Doc 27    Filed 05/27/21 Entered 05/27/21 15:52:08   Desc Main
                             Document      Page 4 of 14
Case 21-52552-wlh   Doc 27    Filed 05/27/21 Entered 05/27/21 15:52:08   Desc Main
                             Document      Page 5 of 14
Case 21-52552-wlh   Doc 27    Filed 05/27/21 Entered 05/27/21 15:52:08   Desc Main
                             Document      Page 6 of 14
Case 21-52552-wlh   Doc 27    Filed 05/27/21 Entered 05/27/21 15:52:08   Desc Main
                             Document      Page 7 of 14
Case 21-52552-wlh   Doc 27    Filed 05/27/21 Entered 05/27/21 15:52:08   Desc Main
                             Document      Page 8 of 14
Case 21-52552-wlh   Doc 27    Filed 05/27/21 Entered 05/27/21 15:52:08   Desc Main
                             Document      Page 9 of 14
Case 21-52552-wlh   Doc 27    Filed 05/27/21 Entered 05/27/21 15:52:08   Desc Main
                             Document      Page 10 of 14
Case 21-52552-wlh   Doc 27    Filed 05/27/21 Entered 05/27/21 15:52:08   Desc Main
                             Document      Page 11 of 14
Case 21-52552-wlh   Doc 27    Filed 05/27/21 Entered 05/27/21 15:52:08   Desc Main
                             Document      Page 12 of 14
Case 21-52552-wlh   Doc 27    Filed 05/27/21 Entered 05/27/21 15:52:08   Desc Main
                             Document      Page 13 of 14
Case 21-52552-wlh   Doc 27    Filed 05/27/21 Entered 05/27/21 15:52:08   Desc Main
                             Document      Page 14 of 14
